Case 1:18-cr-00204-NGG-VMS Document 645 Filed 05/15/19 Page 1 of 3 PageID #: 6612




                                                                        May 15, 2019

  VIA ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

          Re:      United States v. Keith Raniere, 18 Cr. 204 (NGG)

  Dear Judge Garaufis:

         Defendant Keith Raniere respectfully moves in limine to allow introduction of portions of
  a Government Exhibit 1002 during cross-examination of Mark Vicente.1 Government Exhibit
  1002 is an audio recording of a Society of Protectors (“SOP”) meeting.

          Federal Rule of Evidence 803 provides for statements that are not excluded by the rule
  against hearsay. Fed. R. Evid. 803(3), captioned “Then-Existing Mental Emotional, or Physical
  Condition,” specifically provides that “the statement of the declarant’s then-existing state of
  mind (such as motive, intent or plan) or emotional, sensory, or physical condition (such as
  mental feeling, pain, or bodily health) but not to include a statement of memory or belief to
  prove the fact remembered or believed unless it relates to the validity or terms of the declarant’s
  will” is not excluded as hearsay.

         If a statement is relevant to show the declarant’s then-existing state of mind in regard to
  motive, intent or plan, the statement is admissible under Rule 803(3) even if the declarant is the
  defendant. The Second Circuit in United States v. Harris, 733 F.2d 994, 1003-04 (2d Cir. 1984)
  reversed a conviction of a defendant where the defendant was prevented from eliciting a
  statement he made to his parole officer which would have demonstrated the defendant’s state of

  1
    The government produced this exhibit to Keith Raniere on April 30, 2019 and represented to the defendant that
  they would seek to admit it through Mark Vicente. However, on Monday, May 13, the government changed their
  position and indicated they would no longer admit the recording.
Case 1:18-cr-00204-NGG-VMS Document 645 Filed 05/15/19 Page 2 of 3 PageID #: 6613




  mind at a time relevant to the offense. In reversing the conviction in Harris, the Second Circuit
  noted that the statements at issue were not being offered for their truth but for the defendant’s
  state of mind, and were admissible as an exception to the rule against hearsay. In United States v.
  Shakur, 1988 US Dist LEXIS 2362, at * 8 (S.D.N.Y. March 21, 1988), the court ruled,

         to be admissible, on the defense case a criminal defendant’s out-of-court
         statements must be probative of the defendant’s then existing state of mind; and
         that state of mind must be relevant to the government’s charges, or its proof in
         support of those charges. If those criteria are met, the statement is admissible,
         with issues of credibility being for the jury. Credibility issues include: whether the
         witness’s description of the defendant’s statement is to be believed; and whether
         the particular state of mind ascribed by the defense to the statement is to be
         believed. In words of one syllable: did he say it? What did he mean by it?

          Under Rule 803(3), the audiotape is relevant and admissible to demonstrate the
  defendant’s state of mind during the time period of the charged criminal offense. More
  specifically, the government has maintained and will continue to maintain that Keith Raniere
  acted with malicious intent when he applied the collateral concept to DOS slaves as part of an
  agreement to a lifetime commitment. We have opened on the concept of good faith and lack of
  criminal intent, specifically that when Raniere instilled concepts of collateral and commitment in
  others, that he was doing so to help them, rather than to harm them. There has been and will
  continue to be evidence elicited that the concepts of collateral and commitments did not start
  with DOS, but rather were parts of the NXIVM curriculum that existed both prior to and during
  DOS.

           On October 29, 2012, during the time period of the charged RICO, Raniere spoke about
  these concepts during an SOP meeting. During the meeting, which was attended by Mark
  Vicente and others, Raniere talked about wanting a group of men that made a life commitment.
  He stated specifically that commitment is personal power and that the more committed a person
  is, the stronger that person will be. He also discussed how commitment is necessary to achieving
  good character. Finally, he talked about the importance of collateral, not as an implement of
  coercion, but as an element of keeping one’s promise or one’s word that he or she will do
  something.

          While the government is free to disparage Raniere’s intent in regard to these concepts,
  the defense is entitled to rebut the argument and suggestion of the prosecution to show the jury
  with the best evidence possible – Raniere’s own, unguarded words spoken during the alleged
  conspiracy – that his intent and his motive were to help people grow stronger character. As a
  result, we seek to admit during the testimony of Mark Vicente, who was present for the meeting,
  authenticated the recording as well as the transcript, certain limited portions of GX 1002 and
  provide the jury with a corresponding transcript (GX1002-T). Specifically, we seek to admit and
  play for the jury the following portions:

         1. 3:29 to 12:07;
         2. 18:30 to 10:37; and



                                                   2
Case 1:18-cr-00204-NGG-VMS Document 645 Filed 05/15/19 Page 3 of 3 PageID #: 6614




         3. 26:58 to 31:37.

          Raniere submits that these portions fall under the state of mind exception to the Rule
  against hearsay because they go to Raniere’s state of mind at the time of forming SOP, which the
  government alleges built the foundations of DOS. Thank you for your consideration.

                                                             Respectfully submitted,

                                                             /s/
                                                             Marc A. Agnifilo, Esq., Of Counsel
                                                             Teny R. Geragos, Esq.

  cc:    Counsel for the government (via ECF)




                                                 3
